Citation Nr: 1326226	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Bell's Palsy (claimed as facial paralysis).


REPRESENTATION

Appellant represented by:	David Huffman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The appellant had active military service from September 18, 1977 to January 19, 1978 and from March 10, 1980 to January 28, 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board sent the appellant a letter indicating that additional evidence had been received in his appeal that had not previously been considered by the RO, including testimony at a DRO hearing in September 2011, a statement from B.J. received in December 2011, and VA treatment records obtained in March 2012.  

In a July 2013 letter, the appellant's representative specifically requested that the appellant's claim be sent to the RO for consideration of this new evidence.

This action precludes the Board from further consideration of the appellant's claim at this time, and necessitates a remand, by law. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's appeal, taking into consideration the newly submitted evidence which has been identified above.  If the claim remains denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



